

Exhibit 10.9
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment is made as of October 4, 2006, between GVI Security Solutions,
Inc., a Delaware corporation (the “Company”) and Joseph Restivo (“Restivo”).


RECITALS
 
WHEREAS, Restivo and the Company are parties to an Employment Agreement, dated
as of March __, 2006 (the “Employment Agreement”), whereby Restivo is employed
as Chief Financial Officer of the Company; and
 
WHEREAS, pursuant to the terms of the Employment Agreement, Restivo was entitled
to receive options to purchase shares of common stock, $.001 par value per
share, of the Company; and
 
WHEREAS, the Company is conducting a private placement (the “Offering”) of up to
$5 million of Subordinated Secured Convertible Notes (the “Notes”); and
 
WHEREAS, in connection with the Offering, Restivo and the Company have agreed to
amend certain terms of the Employment Agreement and cancel the options agreed to
be granted thereunder, as set forth herein.
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1.  Surrender of Stock Options.
 
(a)  Restivo hereby agrees that the option issued to him under Section 6(a) of
the Employment Agreement to purchase an aggregate of 750,000 shares of the
Company’s common stock, par value $.001 per share, evidenced by the Option
Agreement dated as of March 6, 2006, between Restivo and the Company, is hereby
cancelled and of no further force or effect, and Restivo shall have no further
rights with respect to such option.
 
(b)  Restivo hereby waives any rights he may have pursuant to Section 6(b) of
the Employment Agreement, and the Employment Agreement is hereby amended by
deleting Section 6(b) thereof in its entirety.
 
2.  New Stock Option Grant. The Company shall grant to Restivo a 10-year option
(the “New Option”) to purchase 94,089,763 shares of the Company’s common stock
(the “Option Shares”). The exercise price with respect to the Option Shares
shall be $.004 per share. Twenty-five percent of the Option Shares shall be
immediately exercisable and the remaining 75% of the Option Shares shall become
exercisable ratably over 36 months on a monthly basis commencing November 1,
2006, provided that Restivo is employed by the Company on each such date.
Restivo will not exercise New Option unless and until the Company has effected
the reverse stock split necessary to permit the conversion of the Notes in
accordance with their terms. In addition, the New Option shall be governed by
the applicable plan and option agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Amendment to Cause. The definition of “Cause” in Section 1(e) of the
Employment Agreement is hereby amended by adding a new subclause (iv) as
follows:
 
“(iv) “(iv) net income for the Company for the three months ending June 30, 2007
shall be less than $0.00. Net income shall be calculated in accordance with GAAP
consistent with the Company’s financial reporting practices, except that there
shall be excluded from the calculation of net income for the purposes of this
clause (iv) (A) cash and non-cash transaction expenses incurred as a result of
the Company’s private placement of 6% Subordinated Secured Convertible
Promissory Notes (the “Notes”) and any subsequent capital raising transaction
(including, without limitation, (x) legal and accounting fees resulting from
such transactions, (y) costs associated with a consulting arrangement with
W-Net, and (z) amortization expense associated with the convertibility of the
Notes), and (B) non-cash compensation expenses attributable to new options
granted to senior management.”
 
4.  Governing Law.  This Amendment shall be governed in all respects by the laws
of the State of New York without reference to its choice of law rules.
 
5.  Successors and Assigns.  Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.
 
6.  Entire Agreement; Amendment.  This Amendment constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Neither this Amendment nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the party to be charged. Except as specifically amended in this Amendment, the
Employment Agreement shall remain in full force and effect and shall be binding
on the parties hereto.
 
7.  Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.
 
8.  Severability.  The holding of any provision of this Amendment to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Amendment, which shall remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.        

        GVI SECURITY SOLUTIONS, INC.  
   
   
    By:      
Name:
Title:
           
 Joseph Restivo

 
 
3

--------------------------------------------------------------------------------

 
 